El- Juez Asociado Sr. MacLeary,
emitió la siguiente opinión :
Esta es una solicitud de Habeas Corpus hecha por el Sr. Ramón Falcón, abogado que ejerce ante el Tribunal Supremo de Puerto Rico, á favor de Luis J. Barbé, que está preso en la Cárcel de San Juan cumpliendo dos sentencias dictadas contra él en 24 de Abril de 1902, por la Corte de Distrito de los Estados Unidos; la primera por seis meses, y la segunda por doce meses, y además una multa de cin-cuenta dollars que le fué impuesta al mismo tiempo.
La solicitud se funda en que el término de prisión del peticionario ha expirado, pues teniendo derecho á que se le abonen por buena conducta, cinco días por cada mes, que conceden las reglas de la cárcel, hecho ese abono, resultaría que su término había expirado el 24 de Agosto corriente. No hay discusión alguna con respecto á estos hechos, y la única cuestión que se presenta con respecto á la excarcela-ción del prisionero es la interpretación del artículo 5296 de los Estatutos Revisados de los Estados Unidos, que prescribe el procedimiento.que ha de seguir un prisionero insolvente, condenado por una Corte de los Estados Unidos á prisión y multa, y que haya sufrido treinta días, ó más, de prisión, en defecto del pago de la multa. Se le exige “ que haga soli-citud por escrito á cualquier Comisionado de los Estados Unidos del. Distrito en que estuviere detenido, expresando su imposibilidad de pagar dicha multa ó multa y costas y previa notificación al Fiscal de Distrito de los Estados Unidos, que puede comparecer, proponer pruebas y ser oido, el Comisionado procederá á oir y resolver el asunto”. La Ley prescribe además que “si después de un examen el Comisionado se convenciere de que dicho prisionero no está en condiciones de pagar dicha multa, ó multa y costas, y que no tiene propiedad alguna cuyo valor exceda de veinte dollars, á excepción de aquella que por ley está exenta de *164ser embargada por deudas, el Comisionado le tomará jura-mento ’’ la forma del cual se expresa en el estatuto. La Ley expresa, además, que una vez que el prisionero haya pres-tado dicho juramento, se le excarcelará, y el Comisionado expedirá un certificado al Alcaide de la Cárcel expresivo de los hechos.
El prisionero, para evitar los efectos de esta ley, expresa en su solicitud que el Hon. Juez de la Corte Federal está ausente en los Estados Unidos, haciendo uso de sus vaca-ciones, y el Comisionado residente en San Juan está también ausente, y aparece de'la prueba que el Fiscal de Distrito de los Estados Unidos, y el Marshal de los Estados Unidos, están también en los Estados Unidos, haciendo uso de sus vacaciones; pero aparece que ha quedado en la isla de Puerto Rico un Comisionado que reside en la ciudad de Mayagíiez, cuyo nombre es William Falbe, con el cual el prisionero y el Alcaide de la Cárcel han tenido alguna correspon-dencia.
El día 25 de Agosto el Alcaide informó al Comisionado que “ Prisionero federal Luis J. Barbé ayer cumplió su sen-tencia, incluyendo treinta días por multa; fué conducido á la Oficina del Comisionado de los Estados Unidos, pero el Comisionado está en los Estados. Informe lo que debe ■hacerse”, recibiendo el siguiente telegrama en contestación r “ Supongo que Luis J. Barbé es un prisionero insolvente, si es así los procedimientos que han de seguirse están prescritos en la sección 1042 de los Estatutos Revisados,” El Comi-sionado Sr. Falbe indudablemente que no se ha fijado en el hecho de que esta sección de los Estatutos Revisados ha sido-enmendada y restablecida por la número 5296, á que en la presente hemos hecho referencia. A este telegrama respon-dió el Alcaide, al siguiente día, 26 de Agosto: “con refe-rencia al prisionero insolvente Barbé ¿puede usted tomarle’ •juramento y ordenar su excarcelación si se lleva ante usted?”' á lo que el Sr. Falbe, el Comisionado,'contestó: “no piense que yo pueda hacerlo porque los Estatutos prescriben que *166se notifique al Fiscal del Distrito. Le aconsejo que vea al Marshal.”
Esta es toda la correspondencia que, según los autos, aparece haberse cruzado entre el Alcaide y el Comisionado. No aparece que se haya hecho solicitud alguna, en debida forma, al Comisionado, ni aparece tampoco que él haya tomado oficialmente ninguna resolución con respecto á este asunto, á no ser la de aconsejar que se cumpliera la ley.
Se alega en favor del prisionero que no está en condiciones de comparecer ante el Comisionado, por carecer de dinero para pagar sus gastos de viaje, no habiendo tampoco ley alguna que imponga al Alcaide la obligación de conducirle á Mayagüez. Si al Comisionado se le ha suplicado que venga á San Juan para resolver este asunto, no se ha pre-sentado prueba alguna con respecto á este hecho. La Ley impone al Comisionado ciertas facultades judiciales. El debe tomar en consideración las pruebas que se aduzcan y resolver el hecho de la insolvencia del prisionero, y una vez que esté satisfecho con respecto á este particular, puede tomarle juramento y excarcelar al prisionero. El hecho de que se encuentre solamente un Comisionado en el Distrito, y que resida á una distancia de ocho millas próximamente de la Cárcel, no cambia los requisitos de la ley. Claramente se expresa en los Estatutos que él puede comparecer ante cualquier Comisionado del Distrito, y el Distrito en esté caso comprende toda la isla de Puerto Rico. Mientras haya un Comisionado dentro de l'a isla y del Distrito, ninguna otra autoridad debería proceder á desempeñar sus deberes.
Podría alegarse que él no puede actuar á causa de la ausencia del Fiscal de Distrito de los Estados Unidos, pero como la ley exige qufe se notifique al Fiscal, y deja á su discreción el comparecer ó nó, y proponer pruebas, me parece que en los casos en que se encuentre ausente del Distrito, y á una distancia de más de dos mil millas de sus límites, podría prescindirse de esta notificación y el Comi-sionado podría nombrar algún otro abogado que representara *168los intereses del Gobierno, ó podría proceder él mismo á practicar la prueba. De todos modos, él podría, mediante una debida investigación, determinar los hechos y resolver si el prisionero cae ó nó dentro de la clase á que se refiere el estatuto, es decir, si él posee ó nó bienes ó dinero con qué satisfacer la multa. Si el Comisionado resuelve este punto en favor del solicitante, debe entonces tomarle el juramento prescrito por el estatuto y ordenar su excarcelación.
Si es ó nó deber del Comisionado dejar su residencia y venir á la ciudad en que esté situada la cárcel para hacer la investigación del caso, es una cuestión que él mismo debe resolver. Si la ley es tan defectuosa que impone al prisio-nero dificultades ó gastos para cumplir con'sus disposiciones, estos defectos- deben ser remediados por el Congreso y nó por las Cortes.
Tomando en consideración todos los hechos del caso, así como el derecho aplicable á los mismos, opino que ningún Juez tiene derecho á intervenir, á virtud de una solicitud de habeas corpus, en los procedimientos que deberían esta-blecerse ante el Comisionado, ó á dictar órdenes que tiendan á sustituir dichos procedimientos. Por las razones aquí expresadas, y aunque de los hechos expuestos parece dedu-cirse que el prisionero tiene derecho á su libertad, esta soli-citud debe ser denegada.